Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Status of the Claims
Claims 29-33, 35-37, 39-43, 45-64, 66-69, 85, 87-88 and 93-101 of S. CHAVA et al., are pending and subject to first action on the merits.  
Claims 1-28, 34, 38, 44, 65, 70-84, 86 and 89-92 have been cancelled.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
                                           Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on 02/26/2020 is acknowledged and has been considered and made of record.  A signed copy of the 1449 is attached herewith.
Response to Restriction
Applicant's election with traverse of Group I, claims 29 and 30 in the reply filed on 02/22/2021 is acknowledged.  The traversal is on the ground(s) that since the various groups are all classified in class C07D it would not constitute undue burden to examine the entire application.  This is not found persuasive because contrary to applicant’s assertions, the class of C07D recited in the restriction requirement involve thousands and thousands of compounds and compositions.  A search in the compound data base may not run to completion if the subject matter is not curtailed and/or limited because of the volume patents embraced by the class.  Moreover, the search is not limited to patent subject matter, but extends well into non-patent literature.  However, per applicant’s request in the response filed on 02/22/2021, Group II, claims 31-33 and 93, will be rejoined with the elected group of claims 29 and 30.   Note the various groups are so dissimilar to be functional non-equivalent of each other.
Thus, claims 35-37, 39-43, 45-64, 66-69, 85, 87-88 and 94-101 are withdrawn from further consideration by the Examiner, 37 CRF 1.142(b), as being drawn to non-elected subject matter.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-33 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The consistent use of the phrase “substantially” in the claims render the scope of the phrase indeterminate because the metes and bounds of the phase cannot be readily ascertained.  
Additionally, the express incorporation of “Figure 1” into claim 29 is not permitted.   The claims have been defined entirely by reference to Figure 1 in the specification.  Claims must, under modern practice, stand alone to define an invention, and incorporation into claims by express reference to the specification in not permitted.  EX parte Fressola, 27 U.S.P.Q. 2d. 1608, (1993).  
Claim Rejections - 35 USC § 103

Claims 29-33 and 93 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over U. S. Patent number 7,105,530 A1 (Boloor et al.) in view of H.G. Brittain, Preparation and Identification of Polymorphs and Solvatemorphs, in Preformulation in Solid Dosage Form Development 185-228 (M. C. Adeyeye et al., eds., 2008) 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Applicant’s Claim
Applicants claim a crystalline Form-L1 of Pazopanib hydrochloride compound (I)
    PNG
    media_image1.png
    119
    127
    media_image1.png
    Greyscale
, wherein the x-ray powder diffraction pattern shows characteristic 
peak recited in the claim 30 and method for preparing the compound. 

Level of Ordinary Skill
Advanced Drug Delivery Reviews, 275-300, 276 (2004) (“Morissette”).  Morissette teaches that distinct solid forms may display unique physicochemical properties that can profoundly influence the bioavailability, manufacturability purification, stability and other performance characteristics of the drug.  Id.  Guillory teaches routine methods in the art for preparing crystalline and polymorphic forms of bioactive molecules, for example, crystallization from an organic solvent.  J.K. Guillory, Generation of Polymorphs, Hydrates, Solvates, and Amorphous Solids, in Polymorphism in Pharmaceutical Solids 183-220, 188 (H.G. Brittain ed., 1999) (“Guillory”).  In view of the foregoing, the level of skill in the art of formation of solid forms of bioactive compounds is relatively high, as evidenced by the well-developed literature, methodology and procedures in the field.  
Scope of the Prior Art:
Boloor et al. 
Boloor et al., teaches various forms of Pazopanib compound, including crystalline forms similar to the currently claimed compound.   Boloor at column 10, 11 and 18.  Boloor teaches that compound is useful for treating disorders, including cancer.  Boloor at column 2 and 6.     


Adeyeye
Adeyeye at 185.  Adeyeye further teaches that the development of a full understanding of the stability relationships between polymorphs is vitally important to a preformulation program, as the selection of the proper form is crucial even at the earliest stages of development. Id.  Adeyeye emphasizes that the preparation and identification of polymorphs is important, since the nature of the crystal structure adopted by a given compound upon crystallization exerts a profound effect on the solid-state properties of that system. Id.  Adeyeye further teaches that it is well established that different crystal forms can have different solubility characteristics, as well as different intrinsic dissolution rates and possibly even different bioavailabilities. Id.  In addition, Adeyeye teaches that different forms may have different degrees of stability with respect to humidity, temperature, light, and formulation excipients. Id.  The manufacturing process may be affected if the different forms exhibit differences in flow characteristics, crystal habit, or thermal stability. Id.  Since these structural variations can translate into significant differences in properties of pharmaceutical importance, it is extremely important that a search for all accessible crystal forms should be carried out as part of the preformulation program.  Id. at 186.  
Differences between the Prior Art and the Claims at Issue
While Boloor teaches various forms of Pazopanib compound (I), Boloor does not teach the specific x-ray diffraction pattern claimed herein.  
  Bighley/Swarbrick teaches that “Salt formation is frequently performed on weak acidic or basic drugs because it is a relatively simple chemical manipulation which may alter the physicochemical, formulation, biopharmaceutical, and therapeutic properties of a 
Claims 29-33 and 93 are Obvious over Boloor in view of Brittain, Adeyeye and Bighley/Swarbrick

Thus, claims 29-33 and 93 would be obvious to one of ordinary skill in the art to apply Boloor with Brittain in order to arrive at the instantly claimed hydrochloride Form-L1 and instantly claimed process of preparing thereof in view of Adeyeye’s teachings that once a bioactive compound is discovered its solid and crystalline forms are routinely prepared to optimize solubility, physical and/or chemical properties, which in turn can improve the end formulation and Bighley/Swarbrick teaching that various salts are routinely used in the pharmaceutical industry.  One of ordinary skill in the art would be motivated with a reasonable likelihood of success in forming the claimed solid forms of Adeyeye’s teaching that most bioactive organic compounds can exist in one or more solid forms and that different crystalline forms of bioactive compounds can provided different properties.  Furthermore, Adeyeye teaches that it is essential in formulation development to prepare and test the various crystalline and salt forms of bioactive compounds in order to optimize the properties.  It is well settled that applicants must show that their forms are really different from the ones prepared in the prior art. MPEP 2112 states:
"SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY”.  MPEP 2112 states: Accordingly, claims 29-33 and 93 are obvious in view of the cited reference combination and unpatentable pursuant to 35 U.S.C. § 103.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBENEZER SACKEY whose telephone number is 571-272-0704.  The examiner can normally be reached on 8:00 AM through 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached on 571-27-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/EBENEZER O SACKEY/Examiner, Art Unit 1624                                                                                                                                                                                                        


/Tracy Vivlemore/Primary Examiner, Art Unit 1635